Benham, Judge.
Appellant was convicted of armed robbery after a bench trial, and his motion for new trial was denied. He brings this appeal on the general grounds. We affirm the conviction.
The evidence showed that the victim, a salesperson in the variety store that was robbed, identified appellant as one of the two participants in the robbery. She stated that the other robber threatened her at knifepoint and cut her finger during the incident. Two other witnesses testified that they saw appellant running away from the store *473carrying three gym tote bags on his arm, and that they quickly reported the information to a police officer. Just before he apprehended appellant, the arresting officer received a radio call about the robbery, and the description of the suspect matched appellant’s appearance. When he was stopped by the officer, appellant had several souvenir ashtrays under his shirt and gym tote bags on his arms. Appellant testified that the other robber accosted him with a gun on the street near the store and coerced appellant into assisting him with the robbery.
Decided October 29, 1984.
Earl A. Davidson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Howard Goldstein, Assistant District Attorneys, for appellee.
“[AJppellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty. [Cits.] In making this determination, the evidence must be construed to uphold the verdict, the conflicts must be resolved against the appellant, and if there is any evidence to support the verdict, it must be affirmed. [Cits.] There being ample evidence, we affirm the judgment of the trial court.” Baker v. State, 151 Ga. App. 636 (260 SE2d 759) (1979). See also Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Banke, P. J., and Pope, J., concur.